Citation Nr: 0300029	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  99-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the Los 
Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim of service connection for asthma.  In 
September 2000, the Board, after finding that the RO's 
October 1995 decision which had earlier denied service 
connection for asthma was final, remanded the veteran's 
appeal in order to provide the veteran with notice of the 
laws and regulations governing a claim to reopen and to 
give the RO an opportunity to re-adjudicate the claim 
based on these laws and regulations.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  In July 2001, the RO 
re-adjudicated the veteran's application to reopen a claim 
of service connection for asthma and found that the 
veteran had not filed new and material evidence to reopen 
his claim.  Thereafter, the appeal was again forwarded to 
the Board.

As suggested above, this was not the first time that the 
veteran's claim of service connection for asthma was 
considered by VA.  Specifically, in October 1995, the RO 
denied service connection for asthma.  This decision 
became final when not timely appealed.  See 38 U.S.C.A. 
§ 7105.  Whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim of service connection for asthma.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).



FINDINGS OF FACT

1.  In an October 1995 rating decision, the RO denied a 
claim of service connection for asthma.  The veteran was 
provided notice of the denial and did not file a timely 
substantive appeal.

2.  Evidence received since the October 1995 rating 
decision is either cumulative or redundant; or it does not 
bear directly and substantially upon the specific matter 
of whether the veteran's preexisting asthma was aggravated 
by service, and; when considered with all of the evidence 
of record, it has no significant effect upon the facts 
previously considered.


CONCLUSION OF LAW

The evidence received since the October 1995 rating 
decision, which denied service connection for asthma, 
which is final, is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.303, 20.1103 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran has received the 
degree of notice which is contemplated by law.  In this 
regard, by the RO decision, the statement of the case, the 
supplemental statements of the case, and correspondence 
with the veteran, the veteran has been notified of the 
laws and regulations governing his claim, including the 
VCAA, and the reasons for the determinations made 
regarding his claim.  See, for example, July 2001 
supplemental statement of the case and September 2002 RO 
correspondence with the veteran.

VA has also made reasonable efforts to obtain all relevant 
records.  Specifically, the information and evidence that 
have been associated with the claims' file consist of the 
veteran's service medical records, all identified and 
available post-service VA treatment records, written 
arguments presented by the veteran and his representative 
in support of the veteran's claim, and testimony by the 
veteran at a personal hearing.  

Moreover, the Board notes that new 38 C.F.R. § 3.159(c), 
includes provisions that the VA will attempt to obtain 
identified records even in an application to reopen a 
previously denied claim, but a VA examination will not be 
provided until a previously denied claim has been reopened 
with new and material evidence.  However, these provisions 
are effective only as to applications to reopen which are 
received on and after August 29, 2001 (they do not apply 
to the instant case).  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  Nonetheless, a review of the record on appeal 
shows that the RO, in November 1998, obtained a VA 
examination of the veteran in which medical opinion 
evidence was provided as to the origins and etiology of 
current asthma.

Therefore, the Board concludes that all relevant evidence 
has been obtained for determining the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45620, 45630 (to be codified at 38 C.F.R. 
§ 3.159(d)).  See also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  Also see, Counts v. Brown, 
6 Vet. App. 473, 476 (1994), citing Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991) (noting that the "duty to 
assist is not unlimited" and that "the duty to develop 
pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be 
facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, adjudication of the claim at this juncture 
may go forward because it poses no risk of prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (1992).

The Merits

In the October 1995 decision, the RO denied a claim of 
service connection for asthma because the record on appeal 
showed that it preexisted military service and the record 
did not include medical evidence that it was aggravated by 
military service.  Because a timely substantive appeal of 
the adverse determination was not submitted, the Board 
concludes that the RO's decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  However, 
the law and regulations provide that if new and material 
evidence has been presented or secured with respect to a 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

"New and material" evidence, is evidence not previously 
submitted, not cumulative or redundant, and which by 
itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

Furthermore, the United States Court of Appeals for 
Veterans Claims (Court) has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, supra, was not 
altered by the ruling in Hodge, and continues to be 
binding precedent).  The Board is required to give 
consideration to all of the evidence received since the 
last disallowance of the matter on any basis, in this 
case, since the RO's decision dated in October 1995.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence available to the RO in October 1995 consisted of 
the veteran's service personnel records, service medical 
records, VA examinations dated in March 1992 and June 
1995, treatment records from Brotman Medical Center dated 
in June 1994, treatment records from Chester F. Griffiths, 
M.D., dated from December 1994 to June 1994, treatment 
records from Dr. M. McGowan dated from November 1993 to 
February 1995, treatment records from Santa Monica 
Hospital dated in September 1993, and the veteran's 
written statements to the RO.

As to the service personnel records, they showed, among 
other things, the ships the veteran served aboard, 
including the USS New Jersey, as well as the veteran's 
other duty stations.

Next, as to the service medical records, they include an 
August 1987 report of medical examination in which the 
veteran reported a pre-service history of asthma.  In 
addition, the document contained the veteran's treating 
physician's notes outlining his treatment of the veteran 
for bronchitis, sinus infections, and/or upper respiratory 
infections from 1982 to 1985.  Thereafter, the veteran's 
September 1987 enlistment examination notes the veteran's 
report of having a pre-service history of asthma but that 
he had not had a problem with it since he was 15.  
Subsequently, service medical records show the veteran's 
complaints and/or treatment for bronchitis and/or upper 
respiratory infections (see service medical records dated 
in October 1988, November 1988, February 1989, May 1989, 
June 1989, December 1989, June 1990, July 1990, and 
January 1992; examinations dated in October 1990 and 
February 1991).  Thereafter, at the veteran's December 
1991 separation examination, the veteran reported that he 
had a history of childhood asthma that had completely 
resolved.

Similarly, the veteran's post-service medical records, 
like his in-service medical records, show the veteran's 
claim that he had a pre-service history of asthma.  See VA 
examination dated in March 1992 (the veteran reported that 
he had a pre-service history of asthma at age 10); and 
treatment records from Santa Monica Hospital dated in 
September 1993 (it was noted that the veteran had had 
chronic asthma since a child).  Moreover, post-service 
records show the veteran's complaints and/or treatment for 
coughing, wheezing, and/or shortness of breath diagnosed 
as asthma (see VA examination dated in March 1992 (the 
veteran was diagnosed with pulmonary asthma), June 1995 
(history of post-service respiratory problems requiring 
steroids and hospitalizations), and July 1995 (acute 
respiratory distress by history); June 1995 chest x-ray; 
July 1995 pulmonary function test (PFT); treatment records 
from Brotman Medical Center dated in June 1994 (the 
veteran was diagnosed as an asthmatic); treatment records 
from Dr. M. McGowan dated in November 1993, March 1994, 
April 1994, June 1994, October 1994, November 1994, 
December 1994, and February 1995 (show the veteran's 
complaints and/or treatment for coughing, wheezing, and/or 
shortness of breath diagnosed as asthma); and treatment 
records from Santa Monica Hospital dated in September 1993 
(the veteran was diagnosed as an asthmatic).

At to the veteran's written statements to the RO, he 
alleged, in substance, that his pre-service asthma was 
worsened by his military service including exposure to oil 
fumes while serving on a ship in the Persian Gulf.

Evidence received since the October 1995 RO denial 
consists of VA treatment records, dated from February 1992 
to October 2000, VA examinations dated in November 1995, 
April 1996, October 1996, and November 1998, testimony at 
a January 1998 personal hearing, and service personnel 
records.

Initially, the Board notes that the VA audiological 
examinations, dated in November 1995, April 1996, October 
1996, and November 1998, provided evidence that is not 
relevant to the current issue on appeal.  Accordingly, 
they are not new evidence within the context of 38 C.F.R. 
§ 3.156.

As to the post-1995 VA treatment records, they 
periodically note that the veteran's complaints and/or 
treatment for coughing, wheezing, and/or shortness of 
breath diagnosed as asthma, acute and chronic bronchial 
asthma, and severe persistent asthma.  See VA treatment 
records dated in January 1993, March 1993, May 1994, 
November 1998, December 1998, January 1999, April 1999, 
May 1999, November 1999, December 1999, January 2000, 
February 2000, March 2000, April 2000, June 2000, and 
September 2000; sinus computerized tomography (CT) dated 
in March 2000; chest x-ray dated in March 2000.  

As to the veteran's asthma history, VA treatment records 
noted the following: the veteran reported that he had 
occasional transient difficulty breathing as a child after 
being around cats, mildew, dust, or pollen but did not 
have asthma attacks (see VA treatment records dated in 
November 1998), the veteran reported that he had problem 
with asthma while in military service (see VA treatment 
records dated in November 1998), the veteran reported 
that, while in military service, he was exposed to fumes 
generated by chemicals he used to develop film as well as 
asbestos which was being removed from a ship he served on 
and his asthma started after these exposures (see VA 
treatment records dated in November 1998, January 2000, 
and March 2000), the veteran reported that he first 
started to have asthma attacks and/or a problem with 
asthma in 1993 (see VA treatment records dated in November 
1998 and December 1998), and the veteran's medical history 
shows that he required hospitalization on at least four 
occasions because of asthma attacks (two times in 1993, 
one time in 1994, and one time in November 1998) (see VA 
treatment records dated in November 1998 and March 2000). 

Similarly, at the November 1998 VA respiratory 
examination, the veteran reported his belief that current 
respiratory problems were caused by in service exposure to 
oil fumes while serving in the Persian Gulf as well as 
exposure to asbestos which was being removed for a ship he 
served on.  He also reported that his first problems with 
asthma began in 1993.  Since that time, he required 
hospitalization on at least four occasions because of 
asthma attacks and had been on asthma medications, 
including a steroid.  Thereafter, the veteran complained 
of an intermittent problem with wheezing and shortness of 
breath.  The diagnosis was bronchial asthma.  As to the 
origins or etiology of the veteran's asthma, the examiner 
opined, after a review of the record on appeal, as 
follows:

The [veteran] currently has wheezing, 
exertional dyspnea[,] and improvement 
in pulmonary functioning testing with 
bronchodilator, all quite consistent 
with a diagnosis of asthma . . . Though 
the [veteran] states that his symptoms 
began in the Navy, there is no medical 
record documentation to confirm this.  
Documented difficulties with asthma 
began after his separation from the 
military . . . It would be earlier for 
him to have developed any of the 
pulmonary interstitial changes related 
to asbestos exposure . . . and none are 
present on [x-]ray.  Likewise, there 
are no changes suggestive of . . . 
other manifestations of asbestos 
related disease, on current [x-]ray.  
Even granted [the veteran's claim of] 
protracted heavy exposure to asbestos, 
such would not have caused asthma, or 
exacerbated pre-existing asthma.  
Exposure to the oil field fires smoke 
in the Persian Gulf likewise cannot be 
considered as asthma exacerbating 
factor at this time, though it may have 
been such for a period during and 
shortly after the exposure.  It is 
therefore my impression that pre 
existing asthma was not aggravated 
beyond normal progression by [the 
veteran's] Navy service and that there 
is no evidence of asbestos related 
disease.  (Emphasis added)

As to the veteran's and his representative's written 
statements to the RO, as well as the veteran's January 
1998 personal hearing testimony, the Board notes that the 
veteran reported, in substance, the same facts regarding 
his in-service exposure to agents that he believed caused 
his current respiratory problems as recorded at the 
November 1998 VA examination.  In addition, the veteran 
testified that the room he slept in while aboard the USS 
New Jersey had been lined with a deteriorating asbestosis 
wall.  Likewise, the veteran reported that same post-
service medical history as recorded at the November 1998 
VA examination.  The veteran also testified that, while he 
had periodic cold before entering military service, he did 
not have a problem with asthma.

As to the additional service personnel records, they 
showed, among other things, the ships the veteran served 
aboard while in the Navy, including the USS New Jersey, as 
well as his other duty stations.

A review of the record on appeal at the time of the 
earlier October 1995 RO decision shows that it contained 
both the in-service duty stations and medical history 
found in the post-1995 records, including the pre-service 
history od asthma and the post service complaints and/or 
treatment for asthma.  The record on appeal at the time of 
the earlier October 1995 RO decision also shows that it 
contained allegations similar to those made by the veteran 
at his personal hearing and in his written statements to 
the RO.  Therefore, this evidence is duplicative of 
evidence that was of record at the time of the October 
1995 RO decision.  Accordingly, the above evidence is not 
new evidence within the context of 38 C.F.R. § 3.156.

The Board recognizes that the post October 1995 record 
contains, for the first time, a medical opinion regarding 
whether the veteran's asthma was worsened by military 
service (i.e., ". . . pre existing asthma was not 
aggravated beyond normal progression by [the veteran's] 
Navy service . . .").  See VA respiratory examination 
dated in November 1998.  Moreover, the Board notes that 
the issue on appeal turns on whether a pre-existing 
disability (i.e., the asthma which was documented to exist 
pre-service) was aggravated by military service.  See 
38 C.F.R. § 3.303.  Nonetheless, the Board finds that the 
post-service opinion which found that the veteran's asthma 
was not aggravated by military service, which evidence did 
not appear in the record at the time of the earlier 1995 
RO decision, while new is not 
material evidence because it does not ". . . bear . . . 
directly and substantially upon the specific matter under 
consideration."  38 C.F.R. § 3.156.


ORDER

New and material evidence having not been submitted to 
reopen a claim of service connection for asthma, the 
appeal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

